            Case 3:20-cv-00186-RCJ-CLB Document 27 Filed 12/10/20 Page 1 of 3



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8

 9
     PNX BOTANICALS, LLC, a Nevada Limited )           Case No.: 3:20-CV-00186-RCJ-CLB
10   Liability Company,                    )
                                           )
11                                         )
                          Plaintiff,       )
                                           )           ORDER SETTING ORAL ARGUMENT
12
     vs.                                   )           VIA ZOOM VIDEO
13                                         )
                                           )           Zoom Conference Date: January 11, 2021
     CHEMTECH SERVICES INC., an Illinois   )           Zoom Conference Time: 11:00 A.M.(PDT)
14
     Corporation, et al.,                  )
15                                         )
                          Defendants.      )
16                                         )

17

18          Before the Court are Defendant Chemtech Services Inc.’s motion to transfer (ECF No. 5);

19   and motion to dismiss (ECF No. 6). Accordingly,
20
            IT IS HEREBY ORDERED that oral argument via Zoom Video is set for 11:00 A.M.
21
     (PDT), Monday, January 11, 2021.
22

23          IT IS FURTHER ORDERED that the parties are directed to contact the courtroom

24   deputy Lesa Ettinger (Lesa_Ettinger@nvd.uscourts.gov or 775-686-5833) by Noon, Monday,
25
     January 4, 2021, to provide her the e-mail address of each counsel, party and/or representative
26
     attending the hearing.
27

28



                                                        1
            Case 3:20-cv-00186-RCJ-CLB Document 27 Filed 12/10/20 Page 2 of 3



 1          IT IS FURTHER ORDERED that if the parties intend to offer exhibits during oral
 2
     argument, they shall file an exhibit list, and contact the courtroom deputy Lesa Ettinger
 3
     (Lesa_Ettinger@nvd.uscourts.gov or 775-686-5833) to provide the court with a hard or digital
 4

 5
     copy of the proposed exhibits by Noon, Monday, January 4, 2021.

 6          IT IS FURTHER ORDERED that the following Video Conference Instructions be
 7   adhered to as follows:
 8
            INSTRUCTIONS FOR VIDEO CONFERENCE HEARING:
 9
            Instructions to the scheduled hearings will be sent via email ONE (1) day prior to the
10

11   hearing to the participants email provided to the Court.

12          1. Log on to the call ten (10) minutes prior to the hearing time.
13
            2. Mute your sound prior to entering the hearing.
14
            3. Do not talk over one another.
15
            4. State your name prior to speaking for the record.
16

17          5. Do not have others in the video screen or moving in the background.
18          6. No recording of the hearing.
19
            7. No forwarding of any video conference invitations.
20
            8. Unauthorized users on the video conference will be removed.
21

22          IT IS FURTHER ORDERED that the Public may access and listen to the Hearing as

23   follows: Public telephonic participants shall call AT&T no later than five (5) minutes prior to the
24
     hearing at 1 (888) 675-2535. Access Code is 2900398 Security Code 011121.
25
            IT IS FURTHER ORDERED that persons granted remote access to proceedings are
26
     reminded of the general prohibition against photographing, recording, and rebroadcasting of
27

28



                                                          2
            Case 3:20-cv-00186-RCJ-CLB Document 27 Filed 12/10/20 Page 3 of 3



 1   court proceedings. Violation of these prohibitions may result in sanctions, including removal of
 2
     court issued media credentials, restricted entry to future hearings, denial of entry to future hear
 3

 4

 5
            IT IS SO ORDERED.

 6                                                     Dated this 10th day of December, 2020.

 7

 8
                                                       ROBERT C. JONES
 9                                                     United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                           3
